Per curiam.
This is a petition for writ of mandamus to require the Secretary of State to place the plaintiff’s name on the official ballot for the primary election to be held on September 10, 1968 as a candidate for nomination by the Democratic Party for the office of Representative to the General Court, District 9, Ward 2, Laconia, New Hampshire. Trial by the Court ( Flynn, J. ) who transferred questions of law without ruling.
The controlling question is whether plaintiff’s declaration of candidacy was seasonably filed under RSA 56:25 (supp) when presented to the city clerk at 10:45 P.M., Saturday, July 20, 1968. RSA 56:25 (supp) requires that such a declaration of candidacy must be filed “ not less than . . . fifty days ” before the day of the primary to be held on September 10, 1968. We hold that the filing in this case complied with that requirement. Accordingly the Secretary of State is ordered to place the plaintiff’s name on the official ballot as a candidate for the office for which she filed.

Petition granted.